OPINION — AG — ** AGREEMENT — COUNTY — PAVING ** THE STATE OF OKLAHOMA IS THE OWNER OF TWO ACRE TRACTS OF LAND WHICH WAS CONVEYED TO THE STATE, AND ACCEPTED BY GOVERNOR LEE CRUCE. (CAPITOL BUILDING LANDS) — THE BOARD OF PUBLIC AFFAIRS AND THE STATE JOIN WITH OWNERS OF ADJOINING PROPERTY IN PAVING THE STREET BEING OPENED UP IMMEDIATELY SOUTH OF THESE TWO TEN ACRE TRACTS, AND IN CONNECTION WITH THESE REQUEST, YOU ASK FOR AN OPINION OF THIS OFFICE (A.G.) (1) WHETHER THE BOARD OF PUBLIC AFFAIRS HAS AUTHORITY TO ENTER INTO A CONTRACT OR AGREEMENT WITH REGARD TO SUCH PAVING. (2) IN CASE THIS CANNOT BE DONE, WHETHER THE BOARD OF AFFAIRS, UNDER THE PROVISIONS OF SENATE BILL NO. 146, WOULD BE AUTHORIZED TO ADVERTISE AND SELL THESE TWO TEN ACRE TRACTS. (PRIVATE PROPERTY, PUBLIC FUNDS FOR PRIVATE USE, CONTRACT, AGREEMENT) CITE: 74 Ohio St. 126.1 [74-126.1], 74 Ohio St. 128.2 [74-128.2] (J. WALKER FIELD)